Citation Nr: 9907527	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  92-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.

(The issue of entitlement to an initial rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) is 
addressed in a separate decision with the same docket 
number.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968 and from January 1973 to January 1975.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") from a March 1993 decision of 
the Board of Veterans' Appeals (the Board).  In the March 
1993 decision the Board denied the veteran's claims of 
entitlement to a disability rating greater than 50 percent 
for PTSD.  The Court remanded the matter to the Board for 
further consideration.

The Board in April 1994 and July 1997 decisions remanded the 
case for further development.  The veteran now resides within 
the jurisdiction of the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas.

The July 1997 Board remand included the issue of entitlement 
to a total compensation rating based on individual 
unemployability that had been adjudicated by the M&ROC after 
the 1994 Board remand.  The veteran appealed the M&ROC 
determination and the issue was added to the pending appeal 
for an increased rating for PTSD.  


FINDINGS OF FACT

1.  The Board granted an initial rating of 100 percent for 
PTSD effective from August 14, 1990, the date of claim for 
compensation benefits for PTSD in a separate decision with 
the same docket number.





2.  There is no longer a controversy regarding the benefit 
sought as the Board decision to grant a total schedular 
rating for PTSD resolves the issue raised on appeal; 
nonetheless, the Board is required to provide reasons and 
bases for its determination.  Zp v. Brown, 8 Vet. App. 303 
(1995).


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a 
claim for VA benefits before the Board.  38 U.S.C.A. §§ 511, 
7104, 7105 (West 1991); 38 C.F.R. § 20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier in this decision, the Board noted that the issue of 
entitlement to individual unemployability benefits had been 
properly placed in appellate status prior to the 1997 remand 
order and that it was considered moot at this time in light 
of the Board's decision granting a 100 percent schedular 
rating from August 14, 1990, the earliest date it can be 
assigned under the circumstances.  However, as noted 
previously in this decision, the Board must provide reasons 
and bases to support this disposition.

In essence, with the grant of a total schedular disability 
rating there no longer exists any case or controversy as to 
the disability rating.  The individual unemployability rating 
is viewed as an intertwined issue since both bases of 
entitlement could produce a 100 percent evaluation.


Also, employability is a significant factor in the schedular 
rating criteria.  Having resolved the veteran's claim on a 
schedular basis and thereby granting the maximum benefit for 
the entire period of the appeal, there is no longer a 
question or controversy regarding the level of disability at 
any time applicable to the period under review.  No greater 
benefit could be provided.  Nor are any exceptions to the 
mootness doctrine present.  See, for example, Thomas v. 
Brown, 9 Vet. App. 269, 270 (1996); Hudgins v. Brown, 8 Vet. 
App. 365, 367-68 (1995) and Bond v. Derwinski, 2 Vet. 
App. 376, 377 (1992).  See also, 38 U.S.C.A. §§ 511, 7104, 
7105; 38 C.F.R. § 20.101.


ORDER

The appeal for entitlement to a total compensation rating 
based on individual unemployability is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


